Title: From Thomas Jefferson to William H. Keating, 18 July 1822
From: Jefferson, Thomas
To: Keating, William H.

Monticello
July 18.22.I thank you, Sir, for the Account of the new mineral discovered by yourself and mr Vanuxem, of which you have been so kind as to send me a copy, and more particularly for the honor done my name by the appellation given it. age and a decayed memory have very much weakened my attention to the physical sciences, but nothing can ever weaken my affection to them, and the pleasure with which I observe so many of my young countrymen pursuing them with an ardor & success equally honorable to themselves & our country. permit me to place here my friendly recollections of mr Vanuxem with assurances to yourself of my high esteem and respect.Th: Jefferson